IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 109,915

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                   TONY B. SCHAEFER,
                                      Appellant.


                              SYLLABUS BY THE COURT


1.
       A plea of guilty or nolo contendere (no contest), for good cause shown and within
the discretion of the court, may be withdrawn at any time before sentence is adjudged.


2.
       Three factors are commonly utilized as a starting point for the determination of
whether a defendant has shown good cause to withdraw a plea, to-wit: (1) whether the
defendant was represented by competent counsel; (2) whether the defendant was misled,
coerced, mistreated, or unfairly taken advantage of; and (3) whether the plea was fairly
and understandingly made. But a court should not ignore other factors impacting a plea
withdrawal that might exist in a particular case.


3.
       A person seeking to withdraw a plea of guilty or no contest does not necessarily
have to establish that his or her counsel provided unconstitutionally ineffective assistance
of counsel.



                                             1
4.
       Where the facts of a particular case show no more than a remote possibility that
the person entering a plea of guilty or no contest to a sexually violent offense will be
involuntarily committed pursuant to the Kansas Sexually Violent Predator Act upon
completion of the person's prison term, the failure of defense counsel to advise the person
of that remote possibility does not, standing alone, establish counsel's representation as
being ineffective for plea withdrawal purposes.


5.
       Viewing all of the provisions of the Kansas Sexually Violent Predator Act as a
whole reveals that the Act contemplates that the State must prove that a person actually
committed the acts constituting a sexually violent offense before that person is subject to
involuntary commitment as a sexually violent predator.


6.
       A person's plea of guilty or no contest to a sexually violent offense enhances that
person's exposure to a subsequent proceeding under the Kansas Sexually Violent Predator
Act and such a plea prejudices the person's ability to defend against a Kansas Sexually
Violent Predator Act petition. Nevertheless, if a person's knowledge of the potential for
proceedings under the Act would not have changed that person's decision to plead guilty
or no contest to a sexually violent offense, then the failure of the criminal defense counsel
to provide the person with knowledge of the Act does not establish good cause for the
withdrawal of the plea.


7.
       As a general rule, an appellate court will give deference to a district court's ability
to personally observe the proceedings below and will not overturn a trial court's weighing
of the evidence or assessment of the witnesses' credibility based upon a cold record.
                                              2
        Review of the judgment of the Court of Appeals in an unpublished opinion filed August 15, 2014.
Appeal from Shawnee District Court; MARK S. BRAUN, judge. Opinion filed December 23, 2016.
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.


        Caroline M. Zuschek, of Kansas Appellate Defender Office, argued the cause, and Johnathan M.
Grube, of the same office, was on the brief for appellant.


        Jodi E. Litfin, assistant district attorney, argued the cause, and Chadwick J. Taylor, district
attorney, and Derek Schmidt, attorney general, were with her on the brief for appellee.


The opinion of the court was delivered by


        JOHNSON, J.: Pursuant to an agreement that his attorney negotiated with the
prosecutor, Tony B. Schaefer pled nolo contendere (no contest) to amended on-grid
charges of rape and attempted rape. But prior to sentencing, Schaefer moved to withdraw
his plea, arguing that the requisite good cause for withdrawal existed because his trial
counsel had failed to advise him that his plea exposed him to possible involuntary civil
commitment under the Kansas Sexually Violent Predator Act (KSVPA); his trial counsel
and her law partner coerced him to accept the negotiated plea bargain; and his
prescription drugs caused a faulty mental state that rendered ineffectual the colloquy with
the judge at the plea hearing. Following a hearing, the district court denied the motion to
withdraw plea and proceeded to sentencing. On appeal, the Court of Appeals affirmed.
This court granted Schaefer's petition for review. We affirm the Court of Appeals and the
district court, albeit we do not embrace all of the lower courts' reasoning.




                                                      3
                         FACTUAL AND PROCEDURAL OVERVIEW


       In August 2010, the State filed a criminal complaint against Tony Schaefer,
charging him with one count of rape of a child under 14 by an adult, in violation of
K.S.A. 21-3502(a)(2). The State alleged that Schaefer had digitally penetrated the vagina
of a friend's 13-year-old daughter and that, in an interview with the Topeka Police
Department, he had admitted doing so. Schaefer moved to suppress inculpatory post-
arrest statements he made, but, after a hearing, the district court denied the motion.


       After the State amended the complaint to reduce the severity level of the rape
count from an off-grid felony to a level 1 on-grid felony and to add an attempted rape
count, Schaefer agreed to plead no contest to both counts. In his written agreement with
the State, Schaefer acknowledged that his plea could subject him to sex offender
registration, as well as imprisonment and postrelease supervision. The agreement did not
mention the possibility of involuntary civil commitment under the KSVPA, following
Schaefer's prison term. It did include Schaefer's assurance that he was not under the
influence of any substances and that he was in a fit state of mind to enter the plea.


       At the plea hearing, the district court conducted an extensive colloquy with
Schaefer. It reviewed the changes in the amended complaint, the sentencing grid
applicable to the charged offenses, the mandatory term of postrelease supervision, the
potential sentences for the two counts, and the likelihood that the two sentences would
run consecutive to one another. After the court observed that Schaefer had a minimal
criminal history, defense counsel related that Schaefer had confirmed that he only had
one prior misdemeanor and no out-of-state issues.


       The court further advised, and Schaefer acknowledged, that he would be subject to
sex offender registration for life. After advising Schaefer of the trial rights he would
                                              4
surrender by pleading no contest, the court verified that he was currently in a fit mental
state notwithstanding a prior head injury. Schaefer assured the court that he had read the
plea agreement and reviewed it with his counsel; that he was not being coerced into
entering the plea; that the written plea agreement was the entire agreement he had with
the State; and that no other promise had induced him to plead no contest to the charges.
After waiving a formal reading of the complaint, Schaefer signed the written plea
agreement in open court and formally entered a no contest plea to both counts of the
amended complaint. The district court found a sufficient factual basis to support the plea
and adjudged Schaefer guilty on both counts.


       Subsequently, but before sentencing, Schaefer's then-serving appointed attorney
moved to withdraw as counsel, indicating that Schaefer had told her that he wished to
withdraw his plea. The reason proffered for Schaefer's plea change was his assertion that,
due to a change in medication, he was unable to remember counsel explaining the
sentencing elements of his no contest plea. The district court granted the attorney's
withdrawal motion.


       Thereafter, replacement counsel moved to allow Schaefer to withdraw his no
contest plea. Schaefer asserted that his plea hearing attorney pressured him to enter into
the plea agreement and rushed him through the plea process just prior to trial with no
time for him to review the entire agreement. He also argued that the portion of the plea
agreement waiving any direct appeal and/or collateral attack was insufficient because it
failed to advise him that ineffective assistance of counsel would be a ground to seek
habeas corpus relief. Finally, he contended that his plea hearing attorney had failed to
advise him that, due to a prior out-of-state sexual allegation involving a minor, he was
subject to civil commitment under the KSVPA.




                                             5
       The State responded that Schaefer's claim that his plea had been rushed was belied
by the fact that it was entered 1 and 1/2 years after he was charged and after he had
received advice from five different appointed attorneys. The State also pointed to
Schaefer's representations to the plea hearing judge that no one had pressured him into
the agreement. Additionally, the State contended that any alleged defects in the appeal
waiver provision of the written plea agreement would not invalidate the plea that
Schaefer proffered in open court. Finally, the State argued that treatment under the
KSVPA would only be a collateral consequence of the plea, so that being advised of that
potential was not a prerequisite to entering the plea.


       Further, the State asserted that merely being charged with a sexually violent
offense was sufficient to subject a person to KSVPA proceedings. Therefore, the State
argued, because the plea did not increase Schaefer's exposure to an involuntary
commitment under the KSVPA, counsel's failure to advise Schaefer of the possibility of
such commitment before the plea was not prejudicial.


       Both Schaefer and his plea hearing attorney testified at the plea withdrawal
hearing. Schaefer said that he was rushed to make a decision because of his impending
trial; that he was coerced by his attorney and her husband/law partner to abandon his
desire to go to trial; that, when he entered the plea agreement, he was confused, dizzy,
and experiencing difficulty connecting thoughts because of his medication for a prior
traumatic brain injury (TBI); and that he was unaware that he could face indefinite civil
commitment under the KSVPA based on his pleading no contest to rape of a minor.


       The plea hearing attorney described her interaction with Schaefer, including her
advice that Schaefer should consider a plea agreement that would eliminate off-grid
sentencing. The attorney related that Schaefer had rejected the first agreement she
reached with the prosecutor because the length of the recommended sentence was too
                                              6
long. After the attorney renegotiated the plea offer to shorten the recommended sentence
by 1 year, Schaefer willingly accepted it. The attorney denied that either she or her
husband had threatened Schaefer and noted that Schaefer appeared at all times to be in a
right frame of mind to consider his options. With respect to the possibility of a KSVPA
commitment, the attorney related that her file indicated that she had researched its
applicability but that she did not believe she had discussed the KSVPA with Schaefer.
She opined that she would not have felt the need to discuss the KSVPA with Schaefer
because of his seeming lack of the requisite mental disorder to invoke that procedure. On
the other hand, she denied making any affirmative representation to Schaefer that he
would not be subject to the KSVPA.


       The district court took the matter under advisement. Schaefer relied in part on
Padilla v. Kentucky, 559 U.S. 356, 367-69, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010), in
which the United States Supreme Court held that a defense attorney's failure to advise his
or her client that a conviction would lead to deportation was constitutionally deficient
performance.


       In a written order, the district court denied Schaefer's motion to withdraw plea,
concluding that Schaefer was represented by competent counsel; that no credible
evidence supported Schaefer's claim that his attorney and her husband/law partner
pressured him to accept the plea agreement; that, despite any concerns about Schaefer's
head injury, he had sufficient time to review and reflect on the plea agreement before
entering into it; that Schaefer's plea was fairly and understandingly made; that his
attorney's testimony regarding the attorney/client relationship was more credible than
Schaefer's; that any errors in the appeal waiver provision of the written plea agreement
did not invalidate the plea that Schaefer entered in open court; and that his attorney did
not fail to advise Schaefer that his brain injury could be grounds for a diminished
capacity defense.
                                             7
       With respect to the KSVPA issue, the district court found that the attorney had
neither advised Schaefer of the possibility of involuntary commitment nor affirmatively
asserted that the KSVPA did not apply to him; the KSVPA was simply not discussed
between attorney and client. The district court distinguished Padilla as involving an
automatic deportation for a noncitizen's drug offense convictions, whereas a KSVPA
commitment was only a possibility that would require further findings. The district court
pointed to the fact that the plea agreement recommended a sentence that was
considerably shorter than the 25-to-life sentence Schaefer would have received if found
guilty at trial under the original complaint and concluded that the result would not have
been different if the attorney had advised her client of the KSVPA. Finally, the district
court opined that Schaefer was not prejudiced by pleading to the charges without being
notified about the KSVPA because his being charged with a sex offense had already
exposed him to a KSVPA commitment under the provisions of that act.


       Thereafter, the district court sentenced Schaefer to 155 months' imprisonment on
the rape count, a consecutive 59 months on the attempted rape count, and lifetime
postrelease supervision. The district court advised Schaefer that he had to register as a
sex offender for 10 years after he was released.


       Schaefer appealed. The Court of Appeals affirmed, albeit with one judge filing a
concurring opinion. State v. Schaefer, No. 109,915, 2014 WL 4080152 (Kan. App. 2014)
(unpublished opinion). We granted Schaefer's petition for review.


                         DENIAL OF MOTION TO WITHDRAW PLEA


       Schaefer first contends that the district court erred in finding an absence of good
cause to support his presentencing motion to withdraw his no contest plea. He argues that
                                             8
his testimony established good cause for a number of reasons and that the district court
failed to apply the correct legal standard in assessing the evidence.


Standard of Review


       Generally, a district court's denial of a motion to withdraw a plea is reviewed for
an abuse of discretion. State v. Freeman, 292 Kan. 24, 27, 253 P.3d 1 (2011) (quoting
State v. Schow, 287 Kan. 529, 541, 197 P.3d 825 [2008]). Judicial action constitutes an
abuse of discretion if the action (1) is arbitrary, fanciful, or unreasonable; (2) is based on
an error of law; or (3) is based on an error of fact. State v. Ward, 292 Kan. 541, 550, 256
P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012). The defendant bears the burden of
demonstrating the abuse of discretion, but the district court's decision must have been
based on a correct understanding of the law to receive the full deference of that review
standard. Freeman, 292 Kan. at 27-28.


       In Kansas, the withdrawal of a guilty or no contest plea is governed by statute, i.e.,
K.S.A. 2015 Supp. 22-3210(d). Procedures under the KSVPA are likewise governed by
statutory provisions, i.e., K.S.A. 59-29a01 et seq. Accordingly, to the extent our decision
turns on statutory interpretation, we are presented a question of law, subject to unlimited
review. State v. Eddy, 299 Kan. 29, 32, 321 P.3d 12 (2014).


Analysis


       We start our analysis of Schaefer's claim that he was denied his statutory right to
withdraw his no contest plea by looking at the statutory language creating that right:


               "(d)(1) A plea of guilty or nolo contendere, for good cause shown and within the
       discretion of the court, may be withdrawn at any time before sentence is adjudged.

                                                   9
               "(2) To correct manifest injustice the court after sentence may set aside the
       judgment of conviction and permit the defendant to withdraw the plea." K.S.A. 2015
       Supp. 22-3210(d)(1), (2).


       As previously noted, Schaefer's motion to withdraw plea was filed, heard, and
denied before his sentence was adjudged. Accordingly, his burden under the statute was
to show good cause as to why he should be granted leave to withdraw his plea. He did not
have to establish that a manifest injustice needed to be corrected.


       Historically, Kansas courts reviewing the denial of plea withdrawal requests have
relied heavily on an assessment of three factors, recently referred to as the Edgar factors
after State v. Edgar, 281 Kan. 30, 36, 127 P.3d 986 (2006), to-wit: (1) whether the
defendant was represented by competent counsel; (2) whether the defendant was misled,
coerced, mistreated, or unfairly taken advantage of; and (3) whether the plea was fairly
and understandingly made. State v. Aguilar, 290 Kan. 506, 511-12, 231 P.3d 563 (2010)
(discussing history of the three factors). But Aguilar clarified that, while the Edgar
factors are "viable benchmarks for judicial discretion," a court should not ignore other
factors that might exist in a particular case. Aguilar, 290 Kan. at 512-13; see also State v.
Anderson, 291 Kan. 849, 856, 249 P.3d 425 (2011) ("The district court also may consider
other factors when determining whether good cause is shown.").


       Schaefer pays tribute to the Edgar factors by arguing that he was not competently
represented because his attorney exerted undue pressure on him to accept the plea
agreement, refusing to take "no" for his answer, and because the attorney failed to inform
him that civil commitment under the KSVPA was a potential consequence of the plea. As
a result, Schaefer claims to have been coerced and misled which would establish the
second factor. Under the third factor, Schaefer contends that his plea could not have been

                                                   10
fairly and understandably made because he was not in the right frame of mind due to the
effects of his TBI medications and the exhaustion his attorneys had induced.


       But in addition, Schaefer contends that the district court erred by ignoring any
factors other than the three Edgar factors, which Aguilar specifically disapproved.
Consequently, Schaefer claims that the district court abused its discretion by applying an
incorrect legal standard. We take the liberty of quickly disposing of this contention first.


       Correct Legal Standard


       As the Court of Appeals pointed out, the district court issued a thorough
memorandum decision detailing its reasons for denying Schaefer's motion to withdraw
plea. The court considered the points raised by Schaefer's testimony at the motion to
withdraw hearing, albeit those assertions were considered against the backdrop of his
attorney's testimony, as well as Schaefer's unequivocal statements at the plea hearing.
The fact that the court made credibility determinations adverse to Schaefer does not mean
that the court ignored factors germane to the issue of plea withdrawal. Moreover, the
court considered the context in which the plea was made, including the significant
reduction in recommended prison time resulting from the plea agreement. In short, the
record on appeal belies Schaefer's claim that the district court applied an incorrect legal
standard by ignoring relevant factors.


       Attorney Competence


       With respect to the competence of counsel, Schaefer complained that his attorney
committed both an error of omission and an error of commission. The alleged omission
was his attorney's failure to advise him that civil commitment under the KSVPA was a
potential consequence of his plea. The alleged error of commission was coercing
                                             11
Schaefer to accept a plea agreement when he had repeatedly said he wanted to go to trial.
Schaefer points out that he does not have to prove that his attorney was unconstitutionally
ineffective, but rather "[m]erely lackluster advocacy . . . may be plenty to support the first
Edgar factor and thus statutory good cause for presentence withdrawal of a plea."
Aguilar, 290 Kan. at 513.


          The Court of Appeals majority rejected Schaefer's claim of omission, relying, in
part, on Bussell v. State, 25 Kan. App. 2d 424, 963 P.2d 1250 (1998), rev. denied 266
Kan. 1107 (1998). Schaefer, 2014 WL 4080152, at *5. Bussell rejected a similar
challenge to the denial of a postsentencing motion to withdraw plea, noting that a civil
commitment under KSVPA is the product of a separate discretionary proceeding and
determining that "[t]he uncertainty inherent in predicting whether the KSVPA will ever
be invoked against defendant is such that the failure of his counsel to advise him of
potential consequences cannot be said to be constitutionally deficient." 25 Kan. App. 2d
at 428.


          But the postsentence plea withdrawal in Bussell was statutorily limited to
correcting a manifest injustice. Here, we are presented with a presentence plea
withdrawal motion with a good cause standard that Aguilar clarified does not require a
demonstration that the movant was denied his or her constitutional right to effective
assistance of counsel. In other words, it is possible that, under some circumstances, the
failure of counsel to advise his or her client of the possibility of commitment under the
KSVPA before the client pleads to a sexually violent offense would constitute good cause
for the client to withdraw his or her plea before sentencing, notwithstanding that
counsel's performance could not be deemed constitutionally deficient.


          Nevertheless, the panel makes a valid point. An involuntary commitment under
the KSVPA is not an automatic consequence of a plea to a crime designated as a sexually
                                               12
violent offense. First, to be a sexually violent predator subject to commitment, a person
must not only commit a sexually violent offense, but he or she must "suffer[] from a
mental abnormality or personality disorder which makes the person likely to engage in
repeat acts of sexual violence." K.S.A. 59-29a02(a). Obviously, not all persons convicted
of a qualifying crime will receive the requisite diagnosis.


       Then, a multidisciplinary team established by the secretary of corrections and a
prosecutor's review committee appointed by the attorney general are charged with the
task of assessing whether a person about to be released from custody meets the definition
of a sexually violent predator under K.S.A. 59-29a02(a). K.S.A. 59-29a03. We do not
know what percentage of ready-to-be-released sexual offenders the multidisciplinary
team or the prosecutor's review committee assess as being eligible for KSVPA
proceedings. But the applicable statute indicates that, after the prosecutor's review
committee determines that a person meets the definition of a sexually violent predator,
the attorney general "may file a petition" under the KSVPA, i.e., has discretion not to
seek involuntary commitment. (Emphasis added.) KS.A. 59-29a04(a).


       Schaefer's attorney surmised that she had researched the KSVPA, based upon
documents in the client file, but determined that Schaefer did not suffer from the requisite
mental abnormality or personality disorder that would subject him to such a proceeding.
Although Schaefer did not have to establish a violation of his right to effective assistance
of counsel under the Sixth Amendment to the United States Constitution, he at least had
the burden to show that the potential consequence of which his attorney did not advise
him was more than a remote possibility. He failed to do so.


       Instead, Schaefer relied upon an argument that Padilla, decided after Bussell,
stands for the proposition that criminal defense attorneys are not exempt from the duty to
inform their clients of the collateral consequences of a plea simply because the
                                             13
consequences are civil in nature. The panel majority rejected Schaefer's characterization
of Padilla's holding and noted the factual distinctions in that case. There, Padilla's
attorney affirmatively told him that pleading guilty to drug trafficking would not affect
his immigration status. To the contrary, deportation was a normal consequence of a drug
conviction by noncitizens. Ultimately, the panel majority opined that Padilla should not
be read to apply outside the unique area of deportation. Schaefer, 2014 WL 4080152, at
*6.


       The concurring opinion was loathe to strictly limit Padilla's impact to cases in
which deportation was the collateral consequence because of its reading of a later case,
Chaidez v. United States, 568 U.S. ___, 133 S. Ct. 1103, 185 L. Ed. 2d 149 (2013).
Schaefer, 2014 WL 4080152, at *11 (Leben, J., concurring). Instead, the concurrence
looked at the series of facts that led to the result in Padilla, e.g., "deportation was a
unique and severe penalty, it related directly to the criminal process, and immigration
statutes made deportation '"nearly an automatic result"' of the conviction. 133 S. Ct. at
1110." 2014 WL 4080152, at *12. In comparison to the level of certainty of the
consequence found in Padilla, the concurrence viewed the record in Schaefer's case as
allowing the reviewing court "to do no more than speculate on possible future events that
might—or might not—lead to involuntary-commitment proceedings." 2014 WL
4080152, at *13. While the concurrence was unwilling to rule out the possibility that a
case may later present itself where the consequences are certain enough that the defense
attorney is found to have a duty to tell the defendant about the KSVPA, it found that the
current consensus is that speculative consequences, such as those presented here, do not
trigger a duty to inform the client about them. 2014 WL 4080152, at *13.


       We adopt the result reached by the Court of Appeals but agree with the
concurrence that the holding should be narrowly tailored to the facts presented on this
record. Here, those facts show no more than a remote possibility of a KSVPA proceeding
                                              14
upon Schaefer's completion of his prison term. On the other hand, there is no need, at this
point, to adopt a bright-line rule that a defense attorney never has a duty to advise his or
her client of the KSVPA consequences of a plea to a sexually violent offense. On other
facts, the probability of an involuntary commitment as a sexually violent predator for an
indeterminate period of time may be high enough to create a duty for defense counsel to
advise the client of that consequence, prior to the plea hearing.


       Was Defendant Misled or Coerced?


       Schaefer uses the same complaint—that his attorney failed to advise him of the
KSVPA commitment possibility—to argue that he was misled into pleading no contest
within the purview of the second Edgar factor. The panel majority found that this
argument failed for essentially the same reasons as the ineffective assistance of counsel
claim had failed. 2014 WL 4080152, at *7.


       But the opinion went further, opining that simply being charged with a sexually
violent offense subjects the person to involuntary commitment under the KSVPA. The
panel majority looked at the isolated provision of the KSVPA that calls for notification to
the multidisciplinary team and the attorney general when a person is found not guilty of a
sexually violent offense due to mental disease or defect, K.S.A. 59-29a03(a)(4), and
declared that Schaefer "could be subject to the KSVPA even if his case proceeded to trial
and he was acquitted." 2014 WL 4080152, at *7. The apparent suggestion is that entering
a plea to, and being found guilty beyond a reasonable doubt of, a sexually violent offense
does not affect a person's ability to defend against involuntary commitment as a sexually
violent predator. We disagree with that reading of the KSVPA.


       Viewing the KSVPA as a whole, rather than isolating the words, "or charged," in
K.S.A. 59-29a02(a), gives one a clear indication that the KSVPA contemplates that the
                                             15
State must prove that a person actually committed the acts constituting a sexually violent
offense before that person is subject to involuntary commitment as a sexually violent
predator. For instance, the rest of the definition of sexually violent predator in K.S.A. 59-
29a02(a) requires a finding that "the person [is] likely to engage in repeat acts of sexual
violence." (Emphasis added.) Of course, one can only repeat acts after having previously
committed the acts.


       The other provision cited by the panel majority, K.S.A. 59-29a03, speaks to the
"agency with jurisdiction" giving notification to the attorney general and the
multidisciplinary team that a person may meet the criteria of a sexually violent predator.
The fact that an agency has jurisdiction over the person suggests a court-ordered
custodial arrangement, either because the person has been convicted of a sexually violent
offense or has been determined mentally incompetent to stand trial or to be convicted at
trial. Pointedly, if a person charged with a sexually violent offense has been found
incompetent to stand trial, he or she can still be subjected to KSVPA proceedings, but
only after "the court shall first hear evidence and determine whether the person did
commit the act or acts charged." (Emphasis added.) K.S.A. 59-29a07(g). The manner in
which that determination must be made compellingly refutes the notion that the
legislature intended a person merely charged with a sexually violent offense or a person
who has been acquitted of a sexually violent offense (excepting acquittals due to mental
disease or defect under K.S.A. 22-3428) to be subject to involuntary commitment. The
required procedure is as follows:


       "The hearing on this issue [of whether the person did commit the act or acts charged]
       must comply with all the procedures specified in this section. In addition, the rules of
       evidence applicable in criminal cases shall apply, and all constitutional rights available to
       defendants at criminal trials, other than the right not to be tried while incompetent, shall
       apply. After hearing evidence on this issue, the court shall make specific findings on
       whether the person did commit the act or acts charged, the extent to which the person's
                                                    16
       incompetence or developmental disability affected the outcome of the hearing, including
       its effect on the person's ability to consult with and assist counsel and to testify on such
       person's own behalf, the extent to which the evidence could be reconstructed without the
       assistance of the person and the strength of the prosecution's case. If after the conclusion
       of the hearing on this issue, the court finds, beyond a reasonable doubt, that the person
       did commit the act or acts charged, the court shall enter a final order, appealable by the
       person, on that issue, and may proceed to consider whether the person should be
       committed pursuant to this section." (Emphasis added.) K.S.A. 59-29a07(g).


       Given that the State must prove beyond a reasonable doubt that the person actually
committed the act or acts charged, the person's plea in the criminal case takes the State
one step closer to establishing the person as a sexually violent predator subject to
involuntary commitment. In other words, the person's plea in the criminal case enhances
that person's exposure to a subsequent proceeding under the KSVPA and such a plea
prejudices the person's ability to defend against a KSVPA petition, contrary to the
holdings of the district court and panel majority.


       Nevertheless, the question here is whether the attorney's failure to advise Schaefer
of the KSVPA provided good cause for Schaefer to withdraw his no contest plea to the
sexually violent offenses. The district court's credibility finding dooms Schaefer's
argument. The district court noted that the plea agreement resulted in a considerable
reduction in the prison time Schaefer faced and opined that Schaefer's statement that he
would not have pled, had he known about the KSVPA, was unbelievable. Accordingly,
the district court found that if Schaefer had been notified of the potential exposure
pursuant to the KSVPA, there would have been no difference in the outcome. We defer to
the district court's weighing of evidence and assessment of credibility. See State v.
Williams, 299 Kan. 509, 525, 324 P.3d 1078 (2014) (appellate court will not reweigh
evidence or credibility of witnesses), overruled on other grounds by State v. Dunn, 304
Kan. 773, 807-11, 375 P.3d 332 (2016). If knowledge of the KSVPA would not have

                                                     17
changed Schaefer's decision to plead, his attorney's failure to provide that knowledge is
not good cause for the withdrawal of the plea.


       The other argument Schaefer makes under the second Edgar factor is that his
attorneys coerced him into accepting the plea agreement when all he wanted to do was go
to trial. He supports that argument with his own testimony at the hearing on his motion to
withdraw plea. On the other side of the ledger are Schaefer's responses to the district
court's lengthy inquiry at the plea hearing; his attorney's testimony at the plea withdrawal
hearing, including the fact that an initial plea agreement was renegotiated to effect
Schaefer's demand for a shorter prison term recommendation; and the fact that the case
had been pending for a year and a half with four prior attorneys representing Schaefer.
The district court's "thorough review of the record as a whole" led it to find that "there is
no credible evidence that the Defendant was misled, coerced, mistreated, or unfairly
taken advantage of in changing his plea." Without reweighing the evidence or assessing
witness credibility, we accept the district court's finding that Schaefer's plea change was
not coerced by his attorney.


       Were the Pleas Fairly and Understandingly Made?


       With respect to the third Edgar factor, Schaefer asserts that he was not in the right
frame of mind when he entered his pleas because the side effects of the medications he
was taking for his TBI "'affected his thinking process'" and because he was "'worn out'"
from meeting with his attorneys regarding the plea agreement. He acknowledges that the
district court found that it had given Schaefer every opportunity to tell the court that he
was not in the right frame of mind at the plea hearing. But he argues that a person that is
not in the right frame of mind cannot be expected to advise the court of that
circumstance.


                                              18
       This issue highlights the purpose behind the general rule that appellate courts will
not overturn a trial court's weighing of the evidence or assessment of witness credibility
from a cold record. The district court noted that it was aware of Schaefer's TBI and had
observed him during the proceedings in this case. Because of that knowledge, the district
court began the plea hearing colloquy by inquiring as to Schaefer's state of mind.
Thereafter, the district court carefully posed a dozen and a half questions, as recited in the
Court of Appeals opinion, followed by a reading and signing of the written plea
agreement in open court. The district court had the opportunity to view Schaefer's affect
and body language and assess whether he was truthfully and unequivocally answering
those questions. The inquiries touched on such matters as whether Schaefer was suffering
from any mental health, educational, or substance abuse issues that would interfere with
his ability to understand what was going on, his ability to talk with his attorney, or his
ability to make his own decision and whether he was in the right frame of mind to make a
major life decision. Then, at the hearing on the motion to withdraw plea, the district court
could again observe Schaefer making his frame-of-mind statements and assess his
sincerity, as compared to his earlier responses at the plea hearing.


       After those observations, the district court declared that the evidence before the
court was that "the Defendant understood the charges he faced; he understood the
punishment he faced; he was in the right frame of mind to enter his pleas; and his pleas
were voluntarily and knowingly made in open court." The record supports that
declaration, and the Court of Appeals was correct in finding that the district court did not
abuse its discretion by finding Schaefer's pleas were voluntary, knowing, and intelligent.
In short, the third Edgar factor does not support Schaefer's claim of good cause to
withdraw his plea.




                                             19
                             INEFFECTIVE ASSISTANCE OF COUNSEL


       Schaefer's petition for review also seeks review of the district court's holding that
the failure of Schaefer's counsel to inform him about the possibility of a KSVPA
involuntary commitment did not deprive Schaefer of his right to effective assistance of
counsel. When presented with a claim that a defendant's constitutional right to counsel
has been violated, we engage a two-part test:


               "The first prong of the test for ineffective assistance of counsel requires a defendant
       to show that counsel's representation fell below an objective standard of reasonableness,
       considering all the circumstances. Judicial scrutiny of counsel's performance must be
       highly deferential, and a fair assessment of attorney performance requires that every effort
       be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of
       counsel's challenged conduct, and to evaluate the conduct from counsel's perspective at the
       time. We must indulge a strong presumption that counsel's conduct falls within the wide
       range of reasonable professional assistance. [Citation omitted.]


               "[Under the second prong of the test for ineffective assistance of counsel], the
       defendant also must establish prejudice by showing that there is a reasonable probability
       that, but for counsel's deficient performance, the result of the proceeding would have been
       different. A reasonable probability is a probability sufficient to undermine confidence in
       the outcome. A court hearing an ineffectiveness claim must consider the totality of the
       evidence before the judge or jury. [Citation omitted.]" Bledsoe v. State, 283 Kan. 81, 90-
       91, 150 P.3d 868 (2007).


       As previously noted, the test for competent counsel when determining good cause
to withdraw a plea is something less than the test to determine constitutionally effective
assistance of counsel. Therefore, having determined that Schaefer failed to establish that
his plea counsel's representation was incompetent under the Edgar factors, we can



                                                    20
summarily declare that he has also failed to establish an unconstitutional ineffective
assistance of counsel.


       But we would note here that the district court specifically found that Schaefer's
lack of knowledge about the possible consequences of the KSVPA had no effect on the
result, i.e., he would have pled no contest to the amended charges even if he had known
about the KSVPA. Given that his attorney's advice about the KSVPA would not have
changed the result, Schaefer's claim about his attorney's error of omission cannot meet
the prejudice prong of the ineffective assistance of counsel test.


       Affirmed.




                                             21